 Case 6:19-cv-06033-RTD Document 35                     Filed 05/18/20 Page 1 of 1 PageID #: 86



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JOSHUA HEATH BURROW                                                                            PLAINTIFF

v.                                       Civil No. 6:19-cv-06033

LPN KELLY AUNSPAUGH                                                                          DEFENDANT

                                                 ORDER


        Before the Court is the Report and Recommendation filed March 12, 2020, by the Honorable Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 33.) Judge

Bryant notes Plaintiff has failed to keep the Court apprised of his current address as required by Local Rule

5.5(c)(2) and recommends the case be dismissed without prejudice.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, Plaintiff’s complaint should be and hereby is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED, this 18th day of May 2020.




                                                  /s/Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
